            Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 1 of 8
Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                            March 4, 2020


 By ECF

 The Honorable Alison J. Nathan
 United States District Court
 Southern District of New York
 40 Foley Square, Room 2102
 New York, NY 10007

          Re:      United States v. Ali Sadr Hashemi Nejad, Case No. 18-cr-224 (AJN)

 Dear Judge Nathan:

        On behalf of Defendant Ali Sadr Hashemi Nejad, we write to respond to the
 government’s objections to the admissibility of documents for Ted Kim’s cross-examination
 tomorrow.

        To avoid duplication of analysis, we address the exhibits out of the numerical sequence
 followed in the government’s objections letter.

         Defense Exhibit 1347 is a joint fact sheet authored by the U.S. Department of the
 Treasury, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance
 Corporation, the National Credit Union Administration, and the Office of the Comptroller of the
 Currency, titled: “U.S. Department of the Treasury and Federal Banking Agencies Joint Fact
 Sheet on Foreign Correspondent Banking: Approach to BSA/AML and OFAC Sanctions
 Supervision and Enforcement.” “This fact sheet summarizes key aspects of federal supervisory
 and enforcement strategy and practices in the area of correspondent banking,” id. at 1, including
 those related to enforcement of “sanctions programs administered by the Treasury Department’s
 Office of Foreign Assets Control (OFAC),” as well as those relating to national anti-money
 laundering (AML) and countering the financing of terrorism requirements (CFT) set out in the
 Bank Secrecy Act (BSA). Id.

          Treasury’s and the Federal Banking Agencies’ (FBAs’) joint fact sheet describes facts,
 policies and practices regarding “Federal Banking Agencies’ Expectations for U.S. Depository
 Institutions,” “FBAs’ Supervisory Examination Processes,” “FBA Enforcement Actions,”
 “FinCEN[’s] and OFAC[’s]” enforcement of the sanctions and AML regimes, and “Recent Large
 FBA, FinCEN, and OFAC Enforcement Penalties.” Id. at 2-4. This four-page fact sheet is
 admissible in its entirety as a statement of the United States and the authoring federal agencies
           Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 2 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 2

(including the Treasury Department, the parent of OFAC) under Federal Rule of Evidence
801(d)(2).1

        “[C]ourts have ... stated on more than one occasion that reports or writings published by a
governmental agency constitute admissions of the government under Fed. R. Evid.
801(d)(2)(D).” Penguin Books U.S.A. v. New Christian Church of Full Endeavor, Ltd., 262 F.
Supp. 2d 251, 261 (S.D.N.Y. 2003) (citing United States v. Van Griffin, 874 F.2d 634, 638 (9th
Cir. 1989) (admitting as a party admission under Fed. R. Evid. 802(d)(2)9D) a manual published
by the government.). The report may be admitted even though it originated from a separate
agency. For instance, in United States v. Connolly, No. S1 16 Cr. 370 (CM), 2018 WL 2411760
(S.D.N.Y. May 15, 2018), a bank fraud prosecution, the court allowed the defense to admit
statements “by another agency of the United States (the FDIC) that are relevant to positions
taken by the Government in this matter.” Id. at *13. They were admissible as party admissions
by the United States, notwithstanding that the FDIC is a different agency by the Department of
Justice. “While the FDIC and the Department of Justice are separate agencies, the fact that [the
FDIC] reached conclusions that may not accord with those of the Department of Justice could
prove highly relevant.” Id.

         The government’s objections that this document was published after the charged conduct,
and is claimed to be outside the scope of Mr. Kim’s direct testimony, is no basis for exclusion.
The document is not offered for bearing directly on specific transactions at specific times, but
rather to rebut Mr. Kim’s testimony regarding OFAC’s enforcement against U.S. intermediary
banks. Mr. Kim testified that “U.S. sanctions regulations are enforced under the principle of
strict liability,” Tr. 501, and that banks could face monetary penalties of up to $250,000 per
transaction or twice the value of the transaction—penalties that could range into the tens or
hundreds of millions of dollars. Tr. 508-09.

         Sadr is entitled to challenge this testimony on cross examination, by introducing an
official statement by the U.S. Treasury Department—OFAC’s parent—concerning the precise
topic of OFAC’s enforcement of these sanctions, including the manner and frequency by which
OFAC enforces, the standards that lead to such enforcement--including whether in fact it is strict
liability, as Mr. Kim testified, or is imposed only for sustained violations where bank
management knew of violations or ignored repeated warnings, after warnings or more

       1
          Such an official pronouncement satisfies all four of prongs 801(d)(2)(A) through (D):
(A) statements of the party; (B) statements the party has adopted; (C) statements the party
authorized; and (D) statements by the party’s agent or employee (who issued the statement).
Because the admissibility of party statements are based principally on the adversary system
rather than hearsay considerations, “[n]o guarantee of trustworthiness is required.” Rule 801,
adv. comm. notes, 1972 Proposed Rules, Note to subdivision (d)(2). The rule “calls for generous
treatment of this avenue of admissibility,” free “from technical demands of searching for an
assurance of tru[st]worthiness in some against-interest circumstance, [or] from the restrictive
influences of the opinion rule and the rule requiring firsthand knowledge.” Id.
         Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 3 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 3

incremental enforcement resulting from supervisory banking examinations, DX 1347 at 2-3.
Sadr is also entitled to challenge Mr. Kim’s testimony about the likelihood and amount of
monetary penalties in light of the Treasury Department’s statements that over 95 percent of
OFAC’s sanctions violations “are closed with administrative measures,” meaning “less than five
percent of all cases of sanctions-related violations investigated by OFAC have resulted in a civil
monetary penalty or other public enforcement response.” Indeed, the Treasury Department
stated, “[i]t is important to note that the largest and most prominent monetary penalties for [anti-
money laundering] and sanctions violations in recent years generally involved a sustained pattern
of serious violations on the part of [banks] ... [and] did not involve unintentional mistakes, but
generally involved intentional evasion of U.S. sanctions over a period of years and/or the failure
of the institutions’ officers and/or senior management to respond to warning signs that their
actions were illegal.” Id. at 4.

        This is square rebuttal of Mr. Kim’s testimony on direct, on an issue that this Court has
repeatedly recognized is central to the government’s assertion of the right-to-control theory of
bank fraud. See, e.g., Dkt. No. 164, at 30 (noting “a question of fact to be resolved at trial” is
“how and to what etent the alleged scheme did or would have harmed the banks,” through the
risk of “regulatory investigations, fines, and civil penalties”). Exclusion would deny Sadr his
constitutional right to Confront Mr. Kim’s testimony against him. See, e.g., Davis v. Alaska, 415
U.S. 308, 316 (1974) (Confrontation Clause entitles defendant to “delve into the witness’ story”
“to impeach, i.e., discredit” him). Excluding official statements of the Treasury Department that
do not square with the OFAC representative’s testimony would “keep[] from the jury relevant
and important facts bearing on the trustworthiness of crucial testimony.” United States v.
Treacy, 639 F.3d 32, 44 (2d Cir. 2011) (quoting United States v. Pedroza, 750 F.2d 187, 196 (2d
Cir. 1984), and Gordon v. United States, 344 U.S. 414, 423 (1953)).

       Alternatively, the Treasury Department/Federal Banking Agencies’ fact sheet may be
admissible as a public record that sets out those agencies’ activities, Fed. R. Evid 803(8), or it
may be used as a reliable authority for cross-examination of Mr. Kim as an expert, under Fed. R.
Evid. 803(18). Because the fact sheet is an official pronouncement of the Treasury
Department—the parent of OFAC, charged with the promulgation and enforcement of the
sanctions, which has worked closely with the prosecution team in this criminal action to enforce
the sanctions, see DX 1347, at 3, 4—it is admissible in its entirety as an admission of the
Treasury Department, OFAC, and the United States under Rule 801(d)(2). In addition, Mr.
Kim’s testimony regarding strict-liability enforcement and the possibility of multi-million-dollar
monetary penalties opened the door to this Treasury Department statement.

        Defense Exhibits 0121 and 1352: These exhibits are versions of OFAC’s “FAQ 116,”
issued on its website as public guidance. (DX 1352, dated 02-24-09, was in effect at the time of
the charged wire transfers; DX 121, dated 01-15-2015, is the current version.) These public
FAQ statements by OFAC address OFAC’s view of the obligations of U.S. intermediary banks,
and state in relevant part that where the U.S. bank “(1) is operating solely as an intermediary, (2)
does not have any direct relationship with the [suspect or blocked] entity (e.g., the entity is a
non-account party), and (3) does not know or have reason to know the entity’s ownership or
         Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 4 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 4

other information demonstrating the blocked status ...,” then “notwithstanding the blocked status
of the wire transfer, OFAC would not expect the bank to research the non-account parties listed
in the wire transfer that do not appear on the SDN List and, accordingly, would not pursue an
enforcement action against the bank for having processed such a transaction.” DX 121 and DX
1352, second paragraph (emphasis added).

        The exhibits further state that OFAC will hold banks responsible for processing blocked
wire transfers if the bank “currently has information in its possession leading the bank to know
or have reason to know that a particular individual or entity involved with or referenced in the
wire transfer is subject to blocking,” and that “OFAC expects banks to conduct due diligence on
their own direct customers.” Id. (third and fourth paragraphs). For “other types of transactions
where a bank is acting solely as an intermediary and fails to block transactions involving a
sanctions target, OFAC will consider the totality of the circumstances ... to determine what, if
any enforcement action to take against the bank.” Id. (fourth paragraph).

        These official statements by OFAC are admissible to rebut Mr. Kim’s testimony that
OFAC engages in strict-liability enforcement, Tr. 501, and can impose multi-million dolar
monetary penalties, Tr. 508-09. They are official statements by the agency on whose behalf Mr.
Kim is testifying—an agency of the United States, a party. Thus, they are admissible as
statements of a party under Rule 801(d)(2). Moreover, Mr. Kim’s testimony opened the door to
these statements.

       Defense Exhibit 1334: This document is offered for a statement on page 27, by Adam
Szubin, the former director of OFAC:

            Mr. Szubin. ... Our sanctions, our primary sanctions in the U.S., control
            what U.S. actors can do and what they cannot do. It governs the conduct
            of U.S. actors anywhere they reside in the world....

               Our sanctions, on the other hand, do not control the actions of non-U.S.
            persons, whether the currency they are using is the dollar, euro, pound, or
            the yen. To be very specific, every foreign bank in the world has U.S.
            dollars in their possession. It is, thankfully, the international currency of
            choice for international trade .... Our sanctions don’t extend to those
            dollar bills. And foreign actors aren’t under our jurisdiction if they chose
            to give those to any actor, including an Iranian actor.

        The government has made or elicited repeated statements, in opening and witness
examinations, to the effect that the sanctions prohibit, and are intended to prohibit, Iranian access
to U.S. dollars and to the ability to transact in dollars. This statement, by the former director of
OFAC, is offered to rebut those statements. Those statements opened the door to this testimony
by the former director of OFAC who was testifying because of that position.

         Defense Exhibit 1335: This letter from Richard Newcomb, the then-director of OFAC,
is a letter responding to a request for guidance from OFAC. It addresses the scope and effect of
         Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 5 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 5

Section 560.204’s prohibition on exportation, and Section 560.205’s prohibition on
reexportation. It addresses a situation where no U.S.-origin goods, technology or services would
be exported to Iran or the Government of Iran, or be incorporated into goods intended f0or
reexportation there, and stated that in such a situation no OFAC license would be required in
order to export the [systems that were the topic of the request letter] to a third country. This
official pronouncement by the then-director of OFAC is offered to rebut Mr. Kim’s testimony
that the sanctions broadly prohibit all exportation or reexportation of goods, services, and
technology from the U.S. or by a person to Iran or the Iranian government. Tr. 482. (The
deletions do not reflect draft status; they reflect redactions of the requesting party’s details.).

        Defense Exhibits 614, 608, 609, and 616: These exhibits—EO 13599, a press release
and fact sheet concerning the U-Turn license, and a Treasury fact sheet, are statements by a party
under Rule 8012(d)(2). They have been the subject of extensive discussion already, including
whether the government opened the door to public statements that affect Sadr’s state of mind.
See, e.g., Tr. 491-493. The Court expressed openness to the idea that the government’s use of
the Treasury press release, to show an inference of Sadr’s knowledge from generally available
public statements, would open the door to similar use by the defense of generally available
public statements to show Sadr’s state of mind. In Sadr’s view, that would notably include use
even of the post-2008 version of § 560.516, which was publicized in the Federal Register just as
earlier versions of the Executive Orders and the ITR were (to which Mr. Kim testified).
Although the Court has ruled regarding what the post-2008 version of § 560.516 actually meant,
it acknowledged that if there were an evidentiary connection to Sadr’s awareness, it could be
relevant to his state of mind even if his understanding did not accord with the Court’s ruling.
And the Court suggested that inferential link would be available here for the defense as well as
the government based on the use the government made of the press release. Tr. 492.

       Although the government tried to move on without opening that door, Tr. 493, it had
already put that use of the press release before the jury, Tr. 486-487, and had already elicited
testimony from Mr. Kim about the U-Turn revocation, Tr. 484-85 (to which the Court sustained
an objection). The door is already open.

       More generally, Mr. Sadr offers these exhibits in response to Mr. Kim’s testimony
concerning U-turns and SDNs.

        With respect to U-turn transactions, Mr. Sadr seeks to respond to Mr. Kim’s repeated
testimony that the license was revoked because of the Government of Iran and Iranian entities
were abusing the license to engage generally in unlawful conduct. As this evidence shows, the
revocation was specifically in response to the Government of Iran using Government of Iran-
owned companies to facility terrorist funding and its nuclear weapons program. Moreover,
before Mr. Sadr had the opportunity to object, Mr. Kim testified that the revocation was
publicized in press releases and news coverage. Mr. Sadr intends to introduce these documents
to establish the focus of the Treasury’s own statements at the time of the revocation.
         Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 6 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 6

         Moreover, Mr. Kim testified about SDNs, generally, and specific companies, including
two the government alleges are connected to this case. Mr. Sadr seeks to use these exhibits for
three relevant purposes. First, to correct Mr. Kim’s misleading testimony that did not distinguish
the reasons why certain entities were placed on the SDN list—e.g., En Bank was not designated
for engaging in any illicit behavior. Second, Treasury’s announcements with respect to the
designations confirms that the Obama administration was targeting certain behavior that was
aiding or had the potential to aid the Government of Iran’s illicit conduct, which the sanctions
were designed to change. Third, Mr. Kim’s testimony that OFAC required U.S. financial
institutions to block the property interest of all entities placed on the SDN list. That is simply
false and the documents will establish that. as evidence that there is a significant differ

       Defense Exhibit 1333: The government is correct that Mr. Kim did not testify about
CISADA, which is precisely why the testimony that the government elicited is misleading and
prejudicial.

        First, referring to Government Exhibit 601 at slide two—a list containing three Executive
Orders and two iterations of ITSR, Mr. Kim testified that “[t]hese five documents are in fact the
most important documents that formulate the framework of the Iran sanctions program.” Tr. at
169:16-21. Not only did Mr. Kim’s testimony ignore several significant amendments to ITSR, it
misled the jury into believing that the entire Unites States sanctions program against Iran is
contained in ITSR. Among other parts of the Iran sanctions program are the Iranian Assets
Control Regulations (31 CFR 535); the Iranian Financial Sanctions Regulations (31 CFR 561);
Iranian Human Rights Abuses Sanctions Regulations (31 CFR 562); the various terrorist
sanctions regulations; and CISADA.

Second, Mr. Kim repeatedly testified about correspondent banking relationships, the risk posed
by “stripping,” and the liability faced by U.S. intermediary banks involved in international
transactions under ITSR. Mr. Kim’s testimony implied that the only regulation that safeguards
the U.S. financial system from the abuse of correspondent banking relationships, which is not the
case. Unlike ITSR’s prohibition on the export of services, CISADA directly addresses
correspondent relationships between U.S. and foreign banks. For example, section 104 of
CISADA prohibits U.S. banks from maintaining or opening correspondent accounts for foreign
banks that, among other things, “facilitates a significant transaction or transactions or provides
significant financial services for” the IRGC or the Government of Iran.

        Defense Exhibits 1360, 1361, and 1362: Mr. Kim’s testimony left the impression that
the entities involved in this case were SDNs, both by the lengthy testimony concerning entities
that were designated as SDNs, the blocking provisions added to ITSR in 2012, and the
responsibility of banks to block SDN transactions. These documents will establish that none of
Mr. Sadr’s entities were or are SDNs.
        Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 7 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 7



                                    Respectfully submitted,

                                    /s/ Brian M. Heberlig________
                                    Reid H. Weingarten
                                    STEPTOE & JOHNSON LLP
                                    1114 Avenue of the Americas
                                    New York, NY 10036
                                    Tel: (212) 506-3900
                                    Fax: (212) 506-3950
                                    rweingarten@steptoe.com
        Case 1:18-cr-00224-AJN Document 264 Filed 03/04/20 Page 8 of 8

The Honorable Alison J. Nathan
March 3, 2020
Page 8

                                    Brian M. Heberlig (Pro Hac Vice)
                                    Bruce C. Bishop (Pro Hac Vice)
                                    David M. Fragale
                                    Nicholas P. Silverman (Pro Hac Vice)
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Avenue, N.W.
                                    Washington, DC 20036
                                    Tel: (202) 429-3000Bishop
                                    Fax: (202) 429-3902
                                    bheberlig@steptoe.com

                                    Counsel for Defendant Ali Sadr Hashemi Nejad

cc:   Counsel of Record (via ECF)
